ASSISTANT DISTRICT ATTORNEYS GENERAL                                                        ADMINISTRATIVE ASSISTANT
THOMAS f. JACKSON, JR.                                                                                  RENA SISSOM
J. PAUL NEWMAN
TREVOR H . lYNCH
LESLIE A. COllUM                                                                        VICTIM/WITNESS COORDINATOR
                                                                                                        LESLIE H. SELF
AllEN D. HAlE
SHAWN D. PUCKETT
SHEilA FREEZE
                                                                                            ASSISTANT VICTIM/WITNESS
ALlYSON S. ABBOTT
DANA S. MINOR
                                        JENNINGS H. JONES                                               COORDINATOR
                                                                                                     TONYA D. PITMAN
MATT WESTMORElAND
                                          DISTRICT ATTORNEY GENERAL
ANDREW J. HAzLEY, JR.
                                          SIXTEENTH JUDICIAL DISTRICT
JOHN ZIMMERMANN
                                        320 WESt MAIN St"RH'I- SUIH 100                        FORENSIC INVESTIGATOR
                                        MURFREESBORO, TENNESSEE 37130                               jESSICA L MOORE
NED COlEMAN
SARAH N. DAVIS
                                                 615 I 898-8008                                          COUNTIES
BRENT L PIERCE
                                               FAX: 615 I 898-8039                             RUTHERFORD/CAN NON
C. ERIC fARMER
HUGH T. AMMERMAN
KAYlABRAGG
SHARON L REDDICK                               February 28, 2018
MIRIAM WARD



                                              PRESS RELEASE



        The District Attorney's office initiated actions to enforce the law in this case because the TBI
        assured us that the items being sold at various businesses in Rutherford County were infused
        with illegal controlled substances. It is the duty of all law enforcement to prevent the sale of
        controlled substances. Attached to this release is a copy of the marijuana statute which
        exempts all industrial hemp products and copies of all lab reports where cannabidiol was found
        to be present in products sold by the markets. All criminal charges will be dismissed and
        records expunged. All public nuisance actions will be dismissed and all property seized under
        the court's orders will be returned.

       Before my office acted in this case, two of my assistants and officers from two law enforcement
       agencies met with TBI officials at their headquarters. They made TBI officials aware of our
       concerns that several lab reports they had issued declared that edible products that had been
       purchased by police officers contained a substance called cannabidiol and listed that substance
       as a Schedule VI controlled substance. That conclusion by the TBI meant that the substance
       the TBI lab detected on the candy products was prohibited under Title 39 of the Tennessee
       Criminal Code, which only exempts cannabidiol when used for medical and research purposes
       as provided for by the statute. At that meeting, TBI officials assured us that they were standing
       by their determination that the "cannabidiol" substance found on the edible products was a
       Schedule VI controlled substance and that their previous reports were accurate. My assistants
       at that meeting advised the TBI that since these stores were selling what TBI reported as
       controlled substances, my office intended to take appropriate enforcement action including
       seeking injunctions as public nuisances and criminal indictments. TBI lab reports issued after
       the meeting also found that the cannabidiol detected was a Schedule VI controlled substance.

       After all the TBI lab reports were received in this investigation, the information concerning the
       investigation coupled with the findings of the TBI lab were presented to the Rutherford County
       Grand Jury and then to Circuit Judge Royce Taylor. These TBI lab reports were filed with the
       court by my office and constitute public records. The Grand Jury returned true bills because the
       TBI lab reports stated that the substances within the edible products contained illegal controlled
       substances. The TBI lab reports and reports of the investigations were also presented to
       Judge Taylor as part of a petition to declare these businesses as public nuisances under the
       law. State law declares that any building used in the selling of controlled substances constitutes
       a public nuisance. Judge Taylor found probable cause that each business was operating as a
             Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 1 of 35 PageID #: 94
public nuisance based, in part, upon the findings contained in the TBI lab reports that the
products contained a Schedule VI controlled substance.     Judge Taylor then ordered law
enforcement agencies to padlock each business pending a hearing in court.

Chemists from TBI have now informed my office that they cannot determine whether the
cannabidiol detected on these products came from a hemp plant or marijuana plant.
I was also informed that the TBI lab cannot determine the level of tetrahydrocannabinol (THC) in
any of the products they tested.

It now appears that the TBI lab reports, if they had been accurately written, should have stated
that their findings were "inconclusive" as to whether cannabidiol is a controlled substance. The
cannabidiol substance detected by the TBI lab in the edible candies is identical in composition
to the same extract from hemp products, which are distinct under the law from marijuana
products.     Since the TBI lab cannot conclusively establish in court that the cannabidiol they
detected was derived from a marijuana plant, the State cannot prove the substance is actually a
Schedule VI controlled substance. The TBI lab reports constituted the foundation of all
indictments and nuisance actions in this case.




    Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 2 of 35 PageID #: 95
                                                      Tenn. ('ode Ann.             9 39-17-.J 15
                                                C:urr~nt   thrm1gh 2017 Regular Session (Chapter 493).

Tennessee Code Annotated > Title 39 Criminal Offenses > Chapter 17 Offenses Against Public Health, Safe(y
anti Welfare > Part 4 Drugs



39-17-415. Criteria and controlled substances for Schedule VI.
                                                                                                     ---------------------------------------------

      (a) There is established a Schedule VI for the classification of sub~lances which the commissioner of mental health and
           substance abuse services, upon the agreement of the commissioner of health, upon considering the factors set forth in
           ~ _j_~j__!_:_:/113, decides should not be included in Schedules I till'O<Jgh V. The controlled substanrcs included in
           Schedule VI are:
           (1) Marijuana;

           (2) Tetrahydrocannabino Is; and
           (3) Synthetic equivalents of the substances contained in the. plant, or in the resinous extractives of Camwbi~, sp. ancVor
                  synthetic substances, derivatives.         ~md    their isomers with similar chemical stmctme and 11hannacological activity,
                  such as the following:
                 (A) 1 cis or trans tetrahydrocannabinol, and its optical isomers:
                 (B) 6 cis or trans telrnhyurncmmabinol, nml its optical isomers; or
                 (C) 3, 4 cis or trans tetrahydrocannabinol, and its optical isomers.
      (h) Since nomenclature of these substances is not internationally standnrdized, compounds of these structures, regardless
           of numetical designation of atomic positions arc covered.
      (c) Nothing in this section shall be constn1cd to cakgorize inch1strial hemp, as deilned u1 .L/. ~11 1 , as H controlled
           s<Jbst<mce; provided, hmvever, that industrial hemp shull be categorized us <1 controlled substance in circum:;lnnces
           where such classification is req<lired by.·' :; 'r, 11' ;,, '·


History -----------------------------------------------------------------


J'!' l'!.\'1,./i _.''!I i:J.; :!_i'l" _!_-li ;_u:u   ,,-: .,,,     , .-,.                                      '.\'   ~··   ..
Annotntions

Notes

Compiler's Notes.

 1. Is '1'1 /IJ , /, 1/1111 .. · I' i provided that the commissioner or mental hl:alth nncl developmental disabilities, the commissioner
of 1nenlul heallh, the corm11is~iuuer ur iuttdle~;tual und developmental disabilities. and the conuni,;sioner nf finance nnd
administration are authorized to promulgate mlcs rlnd regulations to effecn~ate the pmposes of the net. All such rules nnd
regulations shall be promulgated in accordance with th~ provisions of the Uniform Adminislmtive Procedures Act, compiled in
title 4, chapter 5.


                                                                    JENNINGS JONES
       Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 3 of 35 PageID #: 96
                                                    TENNESSEE BUREAU OF INVESTIGATION
                                                               NASHVILLE CRIME LABORATORY
                                                                    I}() I R.S. Gass Boulevard
                                                                 Nashville. Tennessee 3 7216-2639

   BILL HASLAM                                                                                                                                 MARK GWYN
        Cio\'ernor                                                                                                                                 Dircc101

                                                    OFFICIAL FORENSIC CHEMISTRY REPORT

TO : Curtis Beane                                                                                 DATE ISSUED:             5/12/17
     Rutherford Co. S.D.                                                                          LAB CASE NO:             171002796
AGENCY CASE NO:        17020303544                                                                COUNTY:                  Rutherford

SUBJECT(S):                                                                                       VICTIM(S):



Received From: Robert Dowell                                                                     Date Received:          2/8/17
Received By:   Susan Clark                                                                       Time Received :         12:15 pm
EXHIB IT(S):
001-a          Red gummy candy




RESULTS :                         Controlled Substance                                                    Schedule               Amount
001-a                             Cannabidiol                                                                 VI             2.64 Gram(s)
                                  5-Fiuoro ADB
                                  5-F/uoro ADB is a methylindazolecarboxamidobutanoate compound
                                  and is defined as an illegal substance pursuant to Tennessee Code
                                  Annotated §39-17-438(a)(1)(S).

                                  Other submitted gummy candies were not analyzed.



DISPOSITION:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Rebecca Hernandez, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions /findings in this report are maintained within the laboratory case records




                                                                                                                                            Page 1 of 2
                Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 4 of 35 PageID #: 97
                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                 171002796
DATE ISSUED:                                        5/12/17




I certify and attest that this document is the proper record it purports to be .




Designated Representative ol Director TBI (T.C.A. 38-6-107 and/or 55-10-410)




                                                                                           Page 2 of 2
                Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 5 of 35 PageID #: 98
                                                    TENNESSEE BUREAU OF INVESTIGATION
                                                                NASHVILLE CRIME LABORATORY
                                                                     YO I R.S. Gass Boulevard
                                                                                                                                                ~
    BILL HASLAM
                                                                  Nashville, Tennessee 3 7216-2639                                              'G'
                                                                                                                                              MARK GWYN
         Governor                                                                                                                                 Directo1

                                                    OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Eric Elstran                                                                                  DATE ISSUED:              1/26/18
    Smyrna P.D.                                                                                   LAB CASE NO:              171024601
AGENCY CASE NO:                17004956                                                           COUNTY:                   Rutherford

SUBJECT(S)
JAMES RIEVES

Received From: James Wilhoite                                                                     Date Received :         12/14/17
Received By:   Susan Clark                                                                        Time Received :         11 :05 om
EXHIBIT(S) :
001-a          Amber substance
002-a                  Amber liquid
002-b                  Off-white powder
002-c                  Crystalline substance

RESULTS:                          Controlled Substance                                                    Schedule                Amount
001-a                             Cannabidiol                                                                 VI

002-a                             Cannabidiol                                                                 VI

002-b                             Cannabidiol                                                                 VI

002-c                             Cannabidiol                                                                 VI
                                  Other submitted items were not analyzed.




DISPOSITION:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions /findings in this report are maintained within the laboratory case records.




                                                                                                                                           Page 1 of 2
                Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 6 of 35 PageID #: 99
                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                 171024601
DATE ISSUED:                                        1/26/18




I certify and attest that this document is the proper record It purports to be.




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-41 0)




                                                                                           Page 2 of 2
               Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 7 of 35 PageID #: 100
                                                                                                                                                  e
                                                      TENNESSEE BUREAU OF INVESTIGATION
                                                                  NASHVILLE CRIME LABORATORY
                                                                                                                                                            I
                                                                       YO I R.S. Gass Boulevard
                                                                                                                                                                .
                                                                       Nashville, Tennessee 3 7216-2639

   BILL HASLAM                                                                                                                                   MARK GWYN
        Governor                                                                                                                                     Director

                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Eric Elstran                                                                                  DATE ISSUED:             1/23/18
    Smyrna P.D.                                                                                   LAB CASE NO:             171024609
AGENCY CASE NO:                 17005749                                                          COUNTY:                  Rutherford




Received From:          James Wilhoite                                                           Date Received :         12/14/17
Received By:            Susan Clark                                                              Time Received :         11 :05 am
EXH IBIT(S);
001-a                   Gummies




RESULTS:                            Controlled Substance                                                  Schedule                  Amount
001-a                               Cannabidiol                                                               VI                  1 Unit(s)
                                    No chemical analyses were performed on additional gummies.
                                    These were all consistent in appearance with exhibit 001-a.

DISPOSITION:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Subm itted ,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions/findings in this report are maintained within the laboratory case records .




I certify and attest that this document is the proper record it purports to be.




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-410)




                                                                                                                                              Page 1 of 1
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 8 of 35 PageID #: 101
                                                      TENNESSEE BUREAU OF INVESTIGATION
                                                                  NASHVILLE Cl{li\1E LABORATORY
                                                                              R.S. Class Rnnlt~vard
                                                                            ~()I
                                                                                                                                                  ~
                                                                      Nashville, Tennessee 37216-2639                                             'GJ
   BILL HASLAM                                                                                                                                   MARK GWYN
         Governor                                                                                                                                    Direc1u1

                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

TO : Curtis Beane                                                                                 DATE ISSUED:             9/19/17
     Rutherford Co. S.D.                                                                          LAB CASE NO:              171018422
AGENCY CASE NO:        17082911338                                                                COUNTY:                   Rutherford

LOCATION OF INCIDENT
STOP N GO TOBACCO AND BEER

Received From:          Curtis Beane                                                              Date Received :        9/14/17
Received By:            Susan Clark                                                               Time Received :        10:15 am
EXHIBIT(S) :
001-a                   Hemp Bomb gummy edibles
002-a                   Infused gummy edibles


RESULTS:                            Controlled Substance                                                  Schedule                  Amount
00 1-a                              No analysis performed

002-a                               Cannabidiol                                                               VI                  1 Unit(s)
                                    No chemical analyses were performed on five additional units.
                                    These units were all consistent in appearance with exhibit 002-a.

DISPOSITION :
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Ella M Carpenter
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst
Technical notes and data supporting the conclusions /findings in this report are maintained within the laboratory case records.




I certify and attest that this document is the proper record it purports to be




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-410)




                                                                                                                                              Page 1 of 1
               Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 9 of 35 PageID #: 102
                                                   TENNESSEE BUREAU OF INVESTIGATION
                                                              NASHVILLE CRIME LABORATORY
                                                                                                                                                 ~
   BILL HASLAM
                                                                   90 I R.S. Gass Boulevard
                                                                Nashville. Tennessee 3 7216-2639                                                v
                                                                                                                                               MARK GWYN
        Governor                                                                                                                                   Direc101

                                                   OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                 DATE ISSUED:             9/21/17
    Rutherford Co. S.D.                                                                          LAB CASE NO:             171018422
AGENCY CASE NO:       17082911338                                                                COUNTY:                  Rutherford




Received From:        Curtis Beane                                                              DateReceived :          9/14/17
Received By:          Susan Clark                                                               Time Received :         10:15 am
EXHIBIT(S):
001-a                 Hemp Bomb gummy edibles
002-a                 Infused gummy edibles


RESULTS:                          Controlled Substance                                                   Schedule
001-a                             No analysis performed

002-a                             Cannabidiol                                                                                   1 Unit(s)
                                  No chemical analyses were pertormed on five additional units.
                                  These units were all consistent in appearance with exhibit 002-a.

                                  This report has been amended to reflect removal of schedule.



DISPOSITION :
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Ella M Carpenter
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions/findings in this report are maintained within the laboratory case records




                                                                                                                                            Page 1 of 2
            Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 10 of 35 PageID #: 103
                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                 171018422
DATE ISSUED:                                        9/21/17




I certify and attest that this document Is the proper record It purports to be.


 4~~
Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-410)




                                                                                           Page 2 of 2
             Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 11 of 35 PageID #: 104
                                                       TENNESSEE BUREAU OF INVESTIGATION
                                                                   NASHVILLE CRIME LABORATORY
                                                                                                                                                   ~
                                                                                                                                                   ~
                                                                        <,l() I R S Class Rn1ilevnrd
                                                                     Nashville, Tennessee 37216-2639

    BILL HASLAM                                                                                                                                  MARK GWYN
         Governor                                                                                                                                    Direclor

                                                       OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                  DATE ISSUED:             9/28/17
    Rutherford Co. S.D.                                                                           LAB CASE NO:             171018417
AGENCY CASE NO:       17082911339                                                                 COUNTY:                  Rutherford

LOCATION OF INCIDENT
MARKET STOP N SHOP TOBACCO AND BEER

Received From:          Curtis Beane                                                             Date Received:          9/14/17
Received By:            Susan Clark                                                              Time Received :         10:15 am
EXH IBIT(S) :
001-a                   Sugar coated gummy bear
002-a                   Brownie


RESULTS :                           Controlled Substance                                                  Schedule                  Amount
001-a                               Cannabidiol                                                               VI                  1 Unit(s)
                                    No chemical analyses were performed on four (4) additional sugar
                                    coated gummy bears.

002-a                               No analysis performed


DISPOSITION :
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions /findings in this report are maintained within the laboratory case records.




I certify and attest that this document is the proper record it purports to be .




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-410)




                                                                                                                                              Page 1 of 1
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 12 of 35 PageID #: 105
                                                                                                                                                 e
                                                       TENNESSEE BUREAU OF INVESTIGATION
                                                                  NASHVILLE CRIME LABORATORY
                                                                                                                                                           I
                                                                          1}0 I R.S. Gass Boulevard
                                                                                                                                                               .
                                                                       Nashville, Tennessee 37216-2639

    BILL HASLAM                                                                                                                                 MARK GWYN
         Governor                                                                                                                                   Director

                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                  DATE ISSUED:             9/19/17
   Rutherford Co. S.D.                                                                            LAB CASE NO:             171018416
AGENCY CASE NO:      17082911340                                                                  COUNTY:                  Rutherford

LOCATION OF INCIDENT
ENCHANTED PLANET

Received From:          Curtis Beane                                                             Date Received:          9/14/17
Received By:            Susan Clark                                                              Time Received :         10:15 am
EXHIBIT(Sl:
001-a                   Gummy frogs




RESULTS:                            Controlled Substance                                                  Schedule                 Amount
001-a                               Cannabidiol                                                               VI                 1 Unit(s)
                                    No chemical analyses were performed on three additional units.

DISPOSITION:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,


~/~c/dac?;;l
Lela Jackson
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions /findings in this report are maintained within the laboratory case records




I certify and attest that this document is the proper record it purports to be.




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-410)




                                                                                                                                             Page 1 of 1

                                                                                   -~-
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 13 of 35 PageID #: 106
                                                                                                                                                 e
                                                      TENNESSEE BUREAU OF INVESTIGATION
                                                                  NASHVILLE CRIME LABORATORY
                                                                                                                                                         I
                                                                       1;10 I R.S. Gass Boulev11rd
                                                                                                                                                               .
                                                                    Nashville, Tennessee 37216-2639

   BILL HASLAM                                                                                                                                  MARK GWYN
        Cioverno1                                                                                                                                   Director

                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                 DATE ISSUED:             9/21/17
    Rutherford Co. S.D.                                                                          LAB CASE NO:             171018416
AGENCY CASE NO:       17082911340                                                                COUNTY:                  Rutherford




Received From:          Curtis Beane                                                             Date Received :        9/14/17
Received By:            Susan Clark                                                              Time Received :        10:15 am
EXH IBIT(S):
001-a                   Gummy frogs




RESULTS :                           Controlled Substance                                                 Sctiedule                 Amount
001-a                               Cannabidiol                                                                                  1 Unit(s)
                                    No chemical analyses were performed on three additional units.
                                    This report has been amended to remove scheduling.

DISPOSITION:
All examinations have been completed . Please pick up evidence within thirty days.




Respectfully Submitted,

~foc&(/?l
Lela Jackson
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions/findings in this report are maintained within the laboratory case records.




I certify and attest that this document is the proper record it purports to be.




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-410)




                                                                                                                                             Page 1 of 1
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 14 of 35 PageID #: 107
                                                                                                                                                  e
                                                       TENNESSEE BUREAU OF INVESTIGATION
                                                                   NASHVILLE CRIME LABORATORY
                                                                                                                                                           I
                                                                        90 I R.S. Gass Boulevard
                                                                     Nashville, Tennessee 37216-2639
                                                                                                                                                               .

    BILL HASLAM                                                                                                                                 MARK GWYN
         Governor                                                                                                                                   Director

                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                  DATE ISSUED:             9/28/17
   Rutherford Co. S.D.                                                                            LAB CASE NO:             171018418
AGENCY CASE NO:      17091211869                                                                  COUNTY:                  Rutherford

LOCATION OF INCIDENT
TN VAPE AND SMOKE

Received From:          Curtis Beane                                                             Date Received:          9/14/17
Received By:            Susan Clark                                                              Time Received:          10:15 am
EXH IB IT(S):
001-a                   Hemp Bomb Gummy Edibles
002-a                   Captain Sour Gummy Edibles


RESULTS:                            Controlled Substance                                                  Schedule                 Amount
001-a                               No analysis performed

002-a                               Cannabidiol                                                               VI                 1 Unit(s)
                                    No chemical analyses were performed on 19 additional units.
                                    These units were all consistent in appearance with exhibit 002-a.

DISPOSITION:
All examinations have been completed . Please pick up evidence within thirty days.




Respectfully Submitted,




Laura Adams, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions /findings in this report are maintained within the laboratory case records




I certify and attest thai this document is the proper record it purports to be.




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-41 0)




                                                                                                                                             Page 1 of 1
              Case 3:18-cv-00965 Document 5-8                                        .~.
                                                                                  Filed 10/15/18          Page 15 of 35 PageID #: 108
                                                                                                                                                 e
                                                    TENNESSEE BUREAU OF INVESTIGATION
                                                               NASHVILLE CRIME LABORATORY
                                                                                                                                                       B
                                                                    YO I R.S. Gass Boulevnrd
                                                                                                                                                               .
                                                                 Nashville. Tennessee 3 7216-2639

   BI LL HASLAM                                                                                                                                 MARK GWYN
        Governor                                                                                                                                    Director

                                                    OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                  DATE ISSUED:              9/28/17
    Rutherford Co. S.D.                                                                           LAB CASE NO:              171018420
AGENCY CASE NO:       17091211870                                                                 COUNTY:                   Rutherford

LOCATION OF INCIDENT
STOP N SHOP MARKET

Received From.         Curtis Beane                                                               Date Received :         9/14/17
Received By:           Susan Clark                                                                Time Received :         10:15 am
EXHIBIT($):
001-a                  Gummies
002-a                  Capsules
003-a                  Capsules
004-a                  Green capsules

RESULTS:                          Controlled Substance                                                    Schedule                Amount
001-a                             No analysis performed

002-a                             No analysis performed

003-a                             No analysis performed

004-a                             Cannabidiol                                                                 VI              1 Capsule(s)
                                  No chemical analyses were peitormed on (3) additional capsules.
                                  These capsules were all consistent in appearance with exhibit
                                  004-a.



DISPOSITION:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,


  u-<~ GL
Laura Leigh Cole
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions /Findings in this report are maintained within the laboratory case records.




                                                                                                                                             Page 1 of 2
             Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 16 of 35 PageID #: 109
                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                  171018420
DATE ISSUED:                                        9/28/17




I certify and attest that this document is the proper record it purports to be.




Designated Representative of Director TBI (T.C.A. 36-6-107 and/or 55-10-410)




                                                                                           Page 2 of 2
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 17 of 35 PageID #: 110
                                                                                                                     e
                                         TENNESSEE BUREAU OF INVESTIGATION
                                                    NASHVILLE CRIME LABORATORY
                                                         901 R.S Gn~~ Rnnlt>vnrd
                                                      Nashville, Tennessee 37216-2639

  BILL HASLAM                                                                                                       MARK GWYN
        Governor                                                                                                        Director

                                         OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                            DATE ISSUED:        9/29/17
    Rutherford Co. S.D.                                                     LAB CASE NO:        171018415
AGENCY CASE NO:       17091211871                                           COUNTY:             Rutherford

LOCATION OF INCIDENT
ONE STOP SHOP

Received From:     Curtis Beane                                             Date Received :    9/14/17
Received By:       Susan Clark                                              Time Received :    10:15am
EXH IBIT{S):
001-a              Capsules
002-a              Gummy bears
003-a              Liquorice tubes
004-a              Liquid (Approximately 30.0 ml)
005-a              Liquid (Approximately 55.0 ml)

RESULTS:                   Controlled Substance                                    Schedule           Amount
001-a                       No controlled substances were detected .                              1 Capsule(s)
                           No chemical analyses were performed on three additional capsules.
                           These capsules were all consistent in appearance with exhibit
                           001-a.

002-a                      Cannabinol                                                 VI            1 Unit(s)
                           No chemical analyses were performed on four additional gummy
                           bears.

003-a                      Cannabinol                                                 VI            1 Unit(s)
                           No chemical analyses were performed on 21 additional tubes.
                           These tubes were all consistent in appearance with exhibit 003-a.

004-a                      Cannabinol                                                 VI


005-a                      Cannabinol                                                 VI




                                                                                                                 Page 1 of 2
            Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 18 of 35 PageID #: 111
                                                       OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                  171018415
DATE ISSUED:                                        9/29/17
DISPOSITION:
All examinations have been completed . Please pick up evidence within thirty days.




Respectfully Submitted,

   /i   (J ·4
   r~~-4·~7~·
               11




John Scott
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions/t1nd1ngs in this report are maintained within the lai.Juratury ~.:ast! rt~l:Uids.




I certify and attest that this document is the proper record it purports to be.


 ~~
Designated Representative of Director TBI (T.CA 38-6-107 and/or 55-10-41 0)




                                                                                                                                        Page 2 of 2
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 19 of 35 PageID #: 112
                                                                                                                                                          e
                                                       TENNESSEE BUREAU OF INVESTIGATION
                                                                  NASHVILLE CRIME LABORATORY
                                                                                                                                                                   I
                                                                          90 I R.S. Gass Boulevard
                                                                       Nashvill e. Tennessee 3 7216-2639
                                                                                                                                                                        .

    BILL HASLAM                                                                                                                                         MARK GWYN
         Governor                                                                                                                                           D1recto r


                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

TO : Curtis Beane                                                                                      DATE ISSUED:              1/29/18
   Rutherford Co. S.D.                                                                                LAB CASE NO:               171024920
AGENCY CASE NO:      17091411944                                                                      COUNTY:                    Rutherford

LOCATION OF INCIDENT
DISCOUNT TOBACCO AND BEER

Received From :         Curtis Beane                                                                  Date Received :          12/19/17
Received By:            Susan Clark                                                                   Time Received ·          10:45 am
EXHIB IT(S):
001-a                   Gummy candy
002-a                   Gummy candy


RESULTS :                           Controlled Substance                                                       Schedule                   Amount
001-a                               Cannabidiol                                                                    VI                   1 Un it(s)
                                    No chemical analyses were performed on nineteen (19) additional
                                    gummy candies. These were all consistent in appearance with
                                    exhibit 001-a.
002-a                               No analysis performed


DISPOSITION:
All examinations have been completed . Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and op inions of the analyst.
Technica l notes and data supporting the conclus ions /find ings in this report are ma intained with in the laboratory case records .




I certify and atteslthat this document is the proper record it purports to be .




Des ignated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-410 )




                                                                                                                                                     Page 1 of 1
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 20 of 35 PageID #: 113
                                                                                                                                                 e
                                                     TENNESSEE BUREAU OF INVESTIGATION
                                                                NASHVILLE CRIME LABORATORY
                                                                                                                                                          I
                                                                        901 R.S. Gass Boulevard
                                                                     Nashville, Tennessee 37216-2639                                                   -..    '

    BILL HASLAM                                                                                                                                MARK GWYN
         Governor                                                                                                                                  Director

                                                     OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                 DATE ISSUED:             1/29/18
   Rutherford Co. S.D.                                                                           LAB CASE NO:             171024922
AGENCY CASE NO:      17091411945                                                                 COUNTY:                  Rutherford

 LOCATION OF INCIDENT
 FAMILY MARKET DISCOUNT TOBACCO AND BEER

Received From:         Curtis Beane                                                             Date Received :         12/19/17
Ret;eived By:          Su::H:lll Clark                                                          Time Received :         10:45 am
EXHIBIT(S):
001-a                  Gummy candy
002-a                  Gummy candy


RESULTS:                           Controlled Substance                                                  Schedule                 Amount
001-a                              Cannabidiol                                                               VI                 1 Unit(s)
                                   No chemical analyses were performed on five (5) additional gummy
                                   candies. These were all consistent in appearance with exhibit
                                   001-a.
002-a                              No analysis performed


DISPOSITION:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions/findings in this report are maintained within the laboratory case records




I certify and attestthatthis document is the proper record il purports to be




Designated Representative of Director TBI (T C.A. 38-6-107 and/or 55-10-410)




                                                                                                                                            Page 1 of 1
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 21 of 35 PageID #: 114
                                          TENNESSEE BUREAU OF INVESTIGATION
                                                    NASHVILLE CRIME LADORATORY
                                                                                                                       ~
  BILL HASLAM
                                                         90 I R.S. Gass Boulevard
                                                      Nashville, Tennessee 3 7216-2639                                 v
                                                                                                                     MARK GWYN
        Govcrnu1                                                                                                         Dircc101

                                          OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                               DATE ISSUED:      1/29/18
    Rutherford Co. S.D.                                                        LAB CASE NO:      171024931
AGENCY CASE NO:       17091411946                                              COUNTY:           Rutherford

LOCATION OF INCIDENT
TOBACCO BREW AND CHEW

Received From:     Curtis Beane                                               Date Received :   12/19/17
Received By:       Erica Brotherton                                           Time Received :   10'4f) r~m
EXHI BIT(S):
001-a              Yellow rock-like substance
002-a              Gummy candy
003-a              Gummy candy
004-a              Gummy candy
005-a              Capsules
006-a              Liquid
007-a              Liquid

RESULTS:                    Controlled Substance                                     Schedule           Amount
001-a                       Cannabidiol                                                  VI        0.51 Gram(s)

002-a                       No analysis performed

003-a                       No analysis performed

004-a                       No analysis performed

005-a                       No analysis performed

006-a                       No analysis performed

007-a                       No analysis performed




                                                                                                                  Page 1 of 2
            Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 22 of 35 PageID #: 115
                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                 171024931
DATE ISSUED:                                        1/29/18
DI SPOSITIO N:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supportiny llr~ t;UIIdus iurrs/firrdirrgs in this report are maintained within the laboratory case records.




I certify and attest that this document is lhe proper record it purports lobe.




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-41 0)




                                                                                                                                       Page 2 of 2
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 23 of 35 PageID #: 116
                                                    TENNESSEE BUREAU OF INVESTIGATION
                                                               NASHVILL~ CI<IM~            LAISUJ<AIUI<Y
                                                                                                                                                  ~
   BILL HASLAM
                                                                      \10 I R.S . <lass Boulevard
                                                                   Nashville, Tennessee 37216-2639                                                v
                                                                                                                                                MARK GWYN
        Governor                                                                                                                                    Director

                                                    OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                  DATE ISSUED:             1/23/18
    Rutherford Co. S.D.                                                                           LAB CASE NO:             171024929
AGENCY CASE NO:       17091411947                                                                 COUNTY:                  Rutherford

SUBJECT(S)
LAVERGNE VAPOR

Received From:         Curtis Beane                                                              Date Received :         12/19/17
Received By:           Angela Sanders                                                            Time Received :         10:45 om
EXHIBIT(S):
001-a                  Gummies
002-a                  Gummies
003-a                  Liquid

RESULTS:                          Controlled Substance                                                    Schedu le                Amount
001-a                             Cannabidiol                                                                 VI                 1 Unit(s)
                                  No chemical analyses were performed on additional gummies.
                                  These gummies were all consistent in appearance with exhibit
                                  001-a.

002-a                             No analysis performed

003-a                             No analysis performed




DISPOSITION:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions /findings in this report are maintained within the laboratory case records




                                                                                                                                             Page 1 of 2
             Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 24 of 35 PageID #: 117
                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                 171024929
DATE ISSUED:                                        1/23/18




I certify and attest that this document is the proper record it purports to be




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-41 0)




                                                                                           Page 2 of 2
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 25 of 35 PageID #: 118
                                                                                                                                                  e
                                                    TENNESSEE BUREAU OF INVESTIGATION
                                                               NASHVILLE CRIME LABORATORY
                                                                                                                                                           I
                                                                      YO I R.S. Gass Boulevard
                                                                   Nashville, Tennessee 37216-2639

    BILL HASLAM                                                                                                                                 MARK GWYN
         Governor                                                                                                                                   Dircclor

                                                    OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                 DATE ISSUED:              1/29/18
   Rutherford Co. S.D.                                                                           LAB CASE NO :             171024918
AGENCY CASE NO:      17091411948                                                                 COUNTY:                   Rutherford

LOCATION OF INCIDENT
T & B TOBACCO AND BEER

Received From :        Curtis Beane                                                              Date Received :         12/19/17
Received By:           SLisan Clark                                                              Time Received :         10:45 am
EXHIBIT(S):
001-a                  Red liquid
002-a                  Gummy candy
003-a                  Gummy candy

RESULTS:                          Controlled Substance                                                    Schedule                 Amount
001-a                             Cannabidiol                                                                VI

002-a                             No analysis performed

003-a                             No controlled substances were detected.                                                        1 Unit(s)
                                  No chemical analyses were performed on four (4) additional gummy
                                  candies. These were all consistent in appearance with exhibit
                                  003-a.



DISPOSITION:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of lhe analyst.
Technical notes and data supporting the conclusions/findings in this report are maintained wilhin the laboratory case records.




                                                                                                                                             Page 1 of 2
             Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 26 of 35 PageID #: 119
                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                  171024918
DATE ISSUED:                                        1/29/18




I certify and attest that this document is the proper record it purports to be.




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-410)




                                                                                           Page 2 of 2
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 27 of 35 PageID #: 120
                                                       TENNESSEE BUREAU OF INVESTIGATION
                                                                  NASHVILLE CRIME LABORATORY
                                                                                                                                                  ~
   BILL HASLAM
                                                                            90 I R.S. Gass Boulevard
                                                                       Nashville, Tennessee 3 7216-2639                                           v
                                                                                                                                                MARK GWYN
         Governor                                                                                                                                   Direclm

                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

TO : Curtis Beane                                                                                 DATE ISSUED:              1/29/18
     Rutherford Co. S.D.                                                                          LAB CASE NO:              171024924
AGENCY CASE NO:        17091411949                                                                COUNTY:                   Rutherford

LOCATION OF INCIDENT
MAGICAL VAPORS

Received From: Curtis Beane                                                                       Date Received :         12/19/17
Received By:   Angela Sanders                                                                     Time Received :         10:45 am
EXHIBii(S):
001-a          Crystalline substance
002-a                   Liquid


RESULTS :                           Controlled Substance                                                  Schedule                 Amount
001-a                               Cannabidiol                                                               VI              1.00 Gram(s)

002-a                               No analysis performed


DISPOSITION:
All examinations have been completed . Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan , F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions /findings in this report are maintained within the laboratory case records _




I certify and attest that this document is the proper record it purports to be.




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-41 0)




                                                                                                                                             Page 1 of 1
             Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 28 of 35 PageID #: 121
                                                       TENNESSEE BUREAU OF INVESTIGATION
                                                                  NASHVILLE CKIJVIE LAHUI<ATUIH'
                                                                       (}()I R.S. Gass Boulevard
                                                                    Nashville, Tennessee 3 7216-2639

   BILL HASLAM                                                                                                                                 MARK GWYN
         Ciovernv1                                                                                                                                 Dircclur

                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                 DATE ISSUED:              1/29/18
   Rutherford Co. S.D.                                                                           LAB CASE NO:              171024925
AGENCY CASE NO:      17092912505                                                                 COUNTY:                   Rutherford


LOCATION OF INCIDENT
QUICK STOP DISCOUNT TOBACCO AND BEER

Received From:          Curtis Beane                                                             Date Received :         12/19/17
Received Oy:            Susan Clark                                                              Timo Received :         10:'15 am
EXHIBIT(S):
001-a                   Green capsules




RESULTS:                            Controlled Substance                                                 Schedul e               Amount
001-a                               Cannabidiol                                                              VI              1 Capsule(s)
                                    No chemical analyses were performed on three (3) additional
                                    capsules. These capsules were all consistent in appearance with
                                    exhibit 001-a.

DISPOSITION:
All examinations have been completed . Please pick up evidence within thirty days.




Respectfully Submitted.




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions ot the analyst
Technical notes and data supporting the conclusions/findings in this report are maintained within the laboratory case records.




I certify and attest that this document is the proper record it purports lo be.




Designated Representative of Director TBI (T.C.A . 38-6-107 and/or 55-10-41 0)




                                                                                                                                            Page 1 of 1
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 29 of 35 PageID #: 122
                                                    TENNESSEE BUREAU OF INVESTIGATION
                                                               NASHVILLJ<.: CHIME LAHOHATOH.V
                                                                                                                                              ~
                                                                                                                                              ~
                                                                     \10 I R.S. Class Aoulr.vard
                                                                 Nashville, Tennessee 37216-2639

   BILL HASLAM                                                                                                                              MARK GWYN
         Governor                                                                                                                               Director

                                                   OFFICIAL FORENSIC CHEMISTRY REPORT

TO: Curtis Beane                                                                                 DATE ISSUED:             1/29/18
   Rutherford Co. S.D .                                                                          LAB CASE NO:             171024921
AGENCY CASE NO:      17100312657                                                                 COUNTY :                 Rutherford


LOCATION OF INCIDENT
99 CENTS DISCOUNT TOBACCO AND BEER

Received From :        Curtis Beane                                                              Date Received :        12/19/17
Received By:           Leslie Hall                                                               Time Received :        10:45 am
EXHIBIT(S):
001-a                 Gummy Candy
002-a                  Gummy Candy
003-a                  Liquid

RESULTS:                          Controlled Substance                                                   Schedule               Amount
00 1-a                            No analysis performed

002-a                             No analysis performed

003-a                             Cannabidiol                                                                VI




DISPOSITION :
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Subm itted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analysl.
Technical notes and data supporting the conclusions/findings in this report are maintained within the laboratory case records




                                                                                                                                         Page 1 of 2
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 30 of 35 PageID #: 123
                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                 171024921
DATE ISSUED:                                        1/29/18




I certify and attest that this document is the proper record it purports to be.




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-41 0)




                                                                                           Page 2 of 2
                                                 .~.
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 31 of 35 PageID #: 124
                                                       TENNESSEE BUREAU OF INVESTIGATION
                                                                  NASHVILLE CRIME LABORATORY
                                                                            90 I R.S. Gass Boulevard
                                                                       Nashville, Tennessee 3 7216-2639

    BILL HASLAM                                                                                                                                    MARK GWYN
         Governor                                                                                                                                      Direclor

                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

TO : Curtis Beane                                                                                 DATE ISSUED:             1/29/18
     Rutherford Co. S.D.                                                                          LAB CASE NO:             171024923
AGENCY CASE NO:        17100312658                                                                COUNTY:                  Rutherford

LOCATION OF INCIDENT
KALEIDOSCOPE MEMORIAL

Received From : Curtis Beane                                                                     Date Received :         12/19/17
Received By:    Erica Brotherton                                                                 Time Received :         10:45 am
EXH IBIT(S):
001-a           Liquid
002-a                   White capsules


RESULTS:                            Controlled Substance                                                  Schedule                   Amount
001-a                               No analysis performed

002-a                               Cannabidiol                                                               VI                 1 Capsule(s)
                                    No chemical analyses were performed on one (1) additional
                                    capsule. This capsule was consistent in appearance with exhibit
                                    002-a.

DISPOSITION :
All examinations have been completed . Please pick up evidence within thirty days_




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions /findings in this report are maintained within the laboratory case records




I certify and attest that this document is the proper record il purports to be




Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-410)




                                                                                                                                                Page 1 of 1
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 32 of 35 PageID #: 125
                                                    TENNESSEE BUREAU OF INVESTIGATION
                                                               NASHVILLE CRIME LABORATORY
                                                                    90 I R.S. Gass Boulevard
                                                                 Nashville, Tennessee 37216-2639

    BILL HASLAM                                                                                                                               MARK GWYN
         Governor                                                                                                                                 Director

                                                    OFFICIAL FORENSIC CHEMISTRY REPORT

TO : Curtis Beane                                                                                 DATE ISSUED:              1/29/18
     Rutherford Co. S.D.                                                                          LAB CASE NO:              171024930
AGENCY CASE NO:        17100312659                                                                COUNTY:                   Rutherford

LOCATION OF INCIDENT
WAW DISCOUNT TOBACCO AND BEER

Received From:         Curtis Beane                                                               Date Received:          12/19/17
Received By:           Leslie Holl                                                                Time Received:          10:45 am
EXHIBIT(S) :
001-a                  Gummy candy
002-a                  Gummy candy
003-a                  Liquid

RESULTS:                          Controlled Substance                                                    Schedule                Amount
001-a                             No analysis performed

002-a                             No analysis performed

003-a                             Cannabidiol                                                                 VI




DISPOSITION :
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions/findings in this report are maintained within the laboratory case records .




                                                                                                                                           Page 1 of 2
             Case 3:18-cv-00965 Document 5-8                                     .~.
                                                                              Filed 10/15/18              Page 33 of 35 PageID #: 126
                                                      OFFICIAL FORENSIC CHEMISTRY REPORT

LABORATORY CASE NO:                                 171024930
DATE ISSUED:                                        1/29/18




I certify and attest that this document is the proper record it purports to be.

 c~~
Designated Representative of Director TBI (T.C.A. 38-6-107 and/or 55-10-41 0)




                                                                                           Page 2 of 2
              Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 34 of 35 PageID #: 127
                                                       TENNESSEE BUREAU OF INVESTIGATION
                                                                   NASHVILLE CRIME LABORATORY
                                                                        YO I R.S. Gass Boulevard
                                                                     Nashville, Tennessee 37216-2639

    BILL HASLAM                                                                                                                                 MARK GWYN
         Govern or                                                                                                                                  Directo1

                                                       OFFICIAL FORENSIC CHEMISTRY REPORT

TO : Curtis Beane                                                                                 DATE ISSUED:             1/29/18
     Rutherford Co. S.D.                                                                          LAB CASE NO :            171024961
AGENCY CASE NO:        17110814002                                                                COUNTY:                  Rutherford

LOCATION OF INCIDENT
KALEIDOSCOPE CHURCH ST

Received From:          Curtis Beane                                                             Date Received :         12/19/17
Received By:            Leslie Hall                                                              Time Received ·         10'45 am
EXHIBIT(S ):·
001-a                   White capsules




RESULTS:                            Con trolled Substance                                                 Schedule                Amount
001-a                               Cannabidiol                                                               VI              1 Capsule(s)
                                    No chemical analyses were performed on one (1) additional
                                    capsule. This capsule was consistent in appearance with exhibit
                                    001-a.

DISPOSITION:
All examinations have been completed. Please pick up evidence within thirty days.




Respectfully Submitted,




Jennifer Sullivan, F-ABC
Special Agent I Forensic Scientist
The above represents the interpretations and opinions of the analyst.
Technical notes and data supporting the conclusions/findings in this report are maintained within the laboratory case records .




I certify and attest that this document is the proper record it purports to be .




Des ignated Representative of Director TB I (T .C.A. 38-6-107 and/or 55-10-41 0)




                                                                                                                                             Page 1 of 1
                                                  .~.
               Case 3:18-cv-00965 Document 5-8 Filed 10/15/18 Page 35 of 35 PageID #: 128
